Citation Nr: 1425014	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.

In April 2014, the Veteran testified before the Board via videoconference.  At the hearing, he submitted additional evidence with a waiver of RO jurisdiction.

The issues of entitlement to service connection for bilateral hearing loss and for a knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his April 2014 hearing, the Veteran requested that his appeal regarding the issue of entitlement to service connection for a low back disability be withdrawn.

2.  Resolving the benefit of the doubt in favor of the Veteran, the probative evidence of record demonstrates that the Veteran's tinnitus began during active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

The Veteran properly perfected his appeal as to the issue of entitlement to service connection for a low back disability.   However, at his April 2014 hearing before the Board, the Veteran stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a low back disability, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for a low back disability is dismissed.

Service Connection

The Veteran contends that his current tinnitus was incurred in service.  Specifically, he contends that while in service, he served aboard an aircraft carrier in the Gulf of Tonkin during the Vietnam War.  He contends that there was constant aircraft noise and that the hearing protection provided was not adequate.  He contends that he has suffered from tinnitus ever since separation from service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Service treatment records are negative for complaints of tinnitus.  An October 2013 VA treatment record shows an assessment of tinnitus.

The Board notes that the Veteran's service personnel records demonstrate that he served aboard the U.S.S Constellation, an aircraft carrier.  His military occupational specialty was comparable to stock clerk.  After a review of the record, the Board finds that despite the fact that the record is void of documentation of complaints or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  The evidence tends to demonstrate that the Veteran is credible in his report of in-service noise exposure, by nature of his described duties aboard an aircraft carrier.  He has stated consistently that his duties located him on the flight deck and that he assisted in damage control when there were aircraft crashes.  Moreover, he has been granted service connection for PTSD based upon stressors related to crashes on the flight deck in which he aided in rescuing a pilot.  Thus, based on the foregoing, the Veteran's lay statements and his service personnel records, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Having determined that the Veteran had noise exposure in service, the Board must now determine whether there is nexus between the Veteran's tinnitus and his active service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

In this case, there are very few post-service treatment records of record.  The most probative record is an October 2013 VA treatment record stating a diagnosis of tinnitus related to the Veteran's service.  In that regard, the Court has held that tinnitus is a disability that a lay person can describe because it is defined as a "noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed.1994)).  Thus, the Board finds that the Veteran is credible, in light of the consistency of his statements and his duties in service, and is competent to report ongoing tinnitus since service.  Therefore, the Board finds that there is a showing of noise exposure in service, credible and competent testimony regarding continuity of symptoms since service, and a current diagnosis of tinnitus.  Moreover, the 2013 VA physician noted that the Veteran had had tinnitus since service.  In this case, the Board finds that the nature of the Veteran's service and of tinnitus is such that the Veteran's testimony is highly probative to grant the claim.  Thus, the Board finds that the elements of service connection have been met, and service connection for tinnitus is warranted.

Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred tinnitus as a result of in-service noise exposure experienced during his active service, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

The issue of entitlement to service connection for a low back disability is dismissed.

Service connection for tinnitus is granted.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a knee disability and for bilateral hearing loss. 

It is unclear whether the Veteran has a current diagnosis of hearing loss or of a knee disability.  The Veteran submitted VA treatment records dated in 2013 and 2014 showing a knee x-ray without specific diagnosis, and that state that he was to receive an audiology examination.  The remainder of his VA records should be obtained, as well as any other pertinent private treatment records.

The Board also finds that a VA examination is necessary in this case.  The Veteran contends that while in service onboard an aircraft carrier, an incoming airplane hit the net in a certain way causing injury to the pilots.  He was called to assist in rescuing a pilot and in doing so, slipped on a ladder, injuring his knees.  He contends that he spent three days in sick bay and that it took over two weeks to return to his full duties.  He also contends that his in-service noise exposure caused him to suffer hearing loss.  The service treatment records do not demonstrate the reported injury to the knees or indication of hearing loss.  In light of the Veteran's report of in-service injury and possible post-service diagnosis of a knee disability or hearing loss, however, the Board finds that a VA examination and opinion is necessary in order to determine the etiology of those claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, including those dated since January 2013.  If those records are unavailable, inform the Veteran and provide him with the opportunity to submit additional evidence in support of his claim.

2.  Schedule a VA evaluation to determine the etiology of any demonstrated knee disability.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

 a)  Identify any currently diagnosed disability of the right or left knee.

 b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed knee disability was caused or aggravated by his service, taking into consideration his contention that while rescuing a pilot onboard an aircraft carrier, he slipped through the rungs of a ladder and injured his knees.

3.  Schedule a VA evaluation to determine the etiology of any demonstrated hearing loss.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

 a)  Conduct audiological examination to determine whether the Veteran has hearing loss in either ear as outlined in 38 C.F.R. § 3.385. 

 b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hearing loss was caused or aggravated by his service.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


